Title: From George Washington to Bartholomew von Heer, 29 August 1782
From: Washington, George
To: Heer, Bartholomew von


                  
                     Sir,
                     Head Quartrs 29th Augt 1782
                  
                  You will be pleased immediately to put your Troop in motion & proceed by Way of Newburgh & Fish Kill to Crompond—which place I expect you will reach by Saturday Eveg—upon your Arrival there you will report to me at Verplank’s point.  Your most.
                  
               